Citation Nr: 1622246	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-01 140	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability claimed as secondary to service-connected cervical spine, lumbar spine, and/or right shoulder disabilities. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1944 to March 1946 and from August 1951 to June 1970.  He served as a fighter pilot in the European Theater during World War II.  His awards and decorations include an Air Medal with twelve oak leaf clusters; a Distinguished Flying Cross with two oak leaf clusters; a Distinguished Unit Citation; and a Vietnam Service Medal with two bronze service stars, among others. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran initially requested a Board hearing. See VA Form 9.  However, in April 2015 correspondence to the Board, the Veteran (via his accredited representative) requested that the hearing be cancelled; his hearing request is thus deemed withdrawn. See § 20.704(d)(2015).

This matter was previously before the Board in August 2015, at which time the Board granted claims of entitlement to service connection for lumbar and cervical spine disabilities, and remanded the claim of entitlement to service connection for a right shoulder disability (on a secondary basis) for further development of the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

The Veteran's current right shoulder disability began many years after service, was not caused by any incident of service, and was not caused by or permanently worsened by the Veteran's service-connected cervical spine, lumbar spine, and/or left shoulder disabilities. 


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

A November 2009 letter satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R § 3.159(b)(1).  The claim was subsequently readjudicated in a supplemental statement of the case. Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records, VA treatment records and private treatment records have been obtained. 38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  An examination for the VA was conducted in 2009 with a 2015 addendum. 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4). 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Service Connection, generally

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be established under 38 C.F.R. § 3.303(b) where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b).  

Certain diseases, including arthritis, may be subject to service connection based on presumed incurrence in service if manifested to a compensable degree within one year subsequent to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Factual Background and Analysis 

The Veteran contends that his right shoulder disability, diagnosed as degenerative joint disease, is secondary to a service-connected left shoulder disability, a lumbar spine disability, and/or a cervical spine disability.  

At the outset, the Board notes that the Veteran does not assert, nor does the evidence of record otherwise indicate that his right shoulder disability is directly or presumptively related to active duty service. See 38 C.F.R. § 3.303, 3.307, 3.309. Accordingly, the Board will primarily focus on the elements necessary to establish service connection under 38 C.F.R. § 3.310. 

As a preliminary matter, service treatment records are negative for complaints, treatment, or diagnoses relating to the right shoulder. 

The first, and only, post service evidence of record of a right shoulder disability, namely, arthritis, is in 2009, which is nearly 40 years after separation from active duty service.  

In December 2009, a VA joints examination noted right shoulder degenerative disease "not caused by or related to" the service-connected right shoulder disability.  The examiner instead opined that the right shoulder disability was consistent with the natural aging process. 

A VA addendum opinion was obtained in December 2015.  At that time, the examiner opined that the Veteran's right shoulder degenerative joint disease was less likely than not caused by, related to, or worsened (aggravated) by the service-connected lumbar spine disability, cervical spine disability, or left shoulder disability.  The examiner reasoned that there was no nexus of causation between a lumbar spine disability, a cervical spine disability, or a left shoulder disability and the natural aging of the right shoulder.  He also stated that he was aware of no nexus of worsening between the same.

In this case, the most competent and probative evidence of record is against the Veteran's claim for service connection on a secondary basis.  In this regard, the 2009 and 2015 VA examiners, collectively, reviewed the Veteran's claims file, his relevant medical history, and provided unequivocal (negative) opinions concerning causation and aggravation.  The 2015 opinion, in particular, was provided by a VA physician who possessed the necessary education, training, and expertise to address the pertinent questions/issues.   Notably, there are no medical opinions of record to the contrary.  For these reasons, the Board finds that the VA examiners' opinions are of great probative value and the Veteran's contention that his right shoulder disability is due to his lumbar spine, cervical spine, and/or left shoulder disabilities is not sufficient to outweigh the medical examiner's direct refutation of that contention. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

In so finding, the Board acknowledges the Veteran's assertions that his claimed right shoulder disability is related to his service-connected lumbar spine, cervical spine, and/or left shoulder disabilities.  Although the Veteran is competent to report symptoms pertaining to his right shoulder, he is not competent to diagnose his right shoulder disability as related to a service-connected disability. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  Similarly, the Veteran is not competent to provide a medical nexus, and his lay assertions do not constitute probative evidence as to either a diagnosis or a nexus between the current right shoulder disability and a service-connected disability.  A medical opinion from a medical professional has not related any right shoulder disability to the Veteran's period of service, or to his service-connected cervical spine, lumbar spine, and/or left shoulder disabilities. 

The preponderance of the evidence is against the claim of entitlement to service connection for a right shoulder disability, to include as secondary to service-connected cervical spine, lumbar spine, and left shoulder disabilities; there is no doubt to be resolved; and service connection is not warranted. 


ORDER

Service connection for a right shoulder disability as secondary to service-connected cervical spine, lumbar spine, and/or left shoulder disabilities is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


